Fourth Court of Appeals
                                San Antonio, Texas
                                     March 16, 2021

                                   No. 04-20-00108-CR

                                     Genene JONES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR5730
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER

       Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief was filed on March 12, 2021.

      It is so ORDERED on March 16, 2021.

                                                        PER CURIAM


      ATTESTED TO: _______________________
                   Michael A. Cruz
                   Clerk of Court